Citation Nr: 0411933	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  01-07 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to herbicide agents used in Vietnam, for the 
purpose of entitlement to accrued benefits. 

2.  Entitlement to service connection for cardiopulmonary 
condition claimed as due to herbicide agents used in Vietnam, 
for the purpose of entitlement to accrued benefits. 

3.  Entitlement to an increased rating for carcinoma of the 
left mandible with loss of left half of mandible, for the 
purpose of entitlement to accrued benefits. 

4.  Entitlement to an increased rating for post-operative 
scar, excision of lip cancer, for the purpose of entitlement 
to accrued benefits. 

5.  Entitlement to an increased rating for defective hearing, 
for the purpose of entitlement to accrued benefits. 

6.  Entitlement to an increased rating for hemorrhoids, for 
the purpose of entitlement to accrued benefits. 

7.  Entitlement to an increased rating for perforation of the 
right tympanic membrane, for the purpose of entitlement to 
accrued benefits. 

8.  Entitlement to service connection for cause of the 
veteran's death.  

9.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

10.  Eligibility for Dependent's Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1943 until 
November 1945; October 1951 until February 1952; and August 
1953 until November 1971.  He was a prisoner of war of the 
German government from December 1944 to April 1945.  He died 
in August 2000 of cardiopulmonary arrest due to cancer of 
colon and liver.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  


REMAND

During the course of a hearing before the undersigned in 
November 2003, the appellant waived her right to a corrected 
VCAA letter, see Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
However, on further review, the Board does not find that the 
correspondence provided to the appellant by the RO in October 
2001 meets all requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002).  

Additionally, in a statement received in June 2000, before 
his death, the veteran wrote:  

Please re-open my s.c. claim.  I am a 
former POW.  I am also 80% s.c. 
connected.  I request 100% s.c. based on 
VAMC L.R. treatment records." 

The RO determined that the veteran did not submit a valid 
claim because the statements lacked specificity.  The Board 
construes his statement as a request for increased ratings 
for all of his service connected disabilities.  Therefore, 
the RO should review these claims for accrued benefit 
purposes.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should furnish the appellant a 
supplemental statement of the case 
concerning the issues regarding increased 
evaluations for the veteran's service 
connected disabilities for the purposes 
of entitlement to accrued benefits.  The 
appellant should also be informed of the 
requirements regarding increased 
evaluations for carcinoma of the left 
mandible, post-operative scar, defective 
hearing, hemorrhoids, and perforation of 
the right tympanic membrane.  

3.  The RO is requested to readjudicate 
the appellant's claims with consideration 
of all the evidence added to the record 
since the last supplemental statement of 
the case.  If the benefits sought are not 
granted, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on her claims since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




